Exhibit 10.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT is made and entered into effective
the 17th day of August, 2006, by and between FAMILY DOLLAR STORES, INC., a
Delaware corporation (hereinafter referred to as the “Company”); and HOWARD R.
LEVINE (hereinafter referred to as the “Employee”);

WHEREAS, the Company and Employee are currently parties to that certain
Employment Agreement effective as of August 18, 2005 (the “Employment
Agreement”); and

WHEREAS, the Company and Employee further desire to amend such Employment
Agreement to ensure compliance with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”);

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Employee agree as follows:

1.                  The following paragraph 5(c) shall be added to the
Employment Agreement:

(c) The Employee shall have the use of the Company’s airplane(s) for any and all
business related travel.  In addition, in recognition of the personal security,
safety and efficiency issues associated with the use of alternative
transportation, the Employee shall have the non-exclusive right to use of the
Company’s airplane(s) for personal travel for himself and/or his family and
guests with such limits and/or conditions as may be annually reviewed and
established by the Board; provided that the Company shall impute income to the
Employee as taxable compensation as required by Internal Revenue Code of 1986,
as amended, with respect to such usage and further provided that the Company is
under no obligation to increase its number of airplanes or to charter additional
airplanes for this purpose.

2.                  The following paragraph 12 shall be added to the Employment
Agreement:

12.  Compliance with Code Section 409A.  This Agreement is intended to comply
with Code Section 409A.  Notwithstanding any provision herein to the contrary,
this Agreement shall be interpreted, operated and administered consistent with
this intent.  In that regard, the payment of any amounts under this Agreement
that are subject to Code Section 409A in connection with the Executive’s
termination of employment shall not be made earlier than six (6) months after
the Executive’s date of termination to the extent required by Code Section
409A(a)(2)(B)(i).


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
triplicate, all as of the day and year first above written.

 

FAMILY DOLLAR STORES, INC.

 

 

 

 

 

 

 

 

By:

 /s/Janet G. Kelley

 

 

 

Title:

/s/Senior Vice President,

 

 

 

 

General Counsel & Secretary

 

 

 

 

Attest:

 

 

/s/Janice Burris

 

 

 

Asst. Secretary

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/Howard R. Levine

 

 

 

HOWARD R. LEVINE

 

 

 

Witness:

 

 

 

 

 

/s/Janice Burris

 

 

 

 


--------------------------------------------------------------------------------